 4:15-cr-03091-RGK-CRZ Doc # 521 Filed: 05/27/20 Page 1 of 1 - Page ID # 5055



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            4:15CR3091

       vs.
                                                           ORDER
SHARON A. ELDER,

                   Defendant.



     In light of Chief Judge Gerrard’s opinion in United States v. Jenkins,
4:15CR3079, Filing no. 88, I find that Ms. Elder has exhausted her administrative
remedies. Therefore,

      IT IS ORDERED that the United States Probation Office for the District of
Nebraska shall as soon as reasonably possible obtain Ms. Elder’s medical records
from the Bureau of Prisons, file those medical records as sealed documents in this
case, and provide copies to counsel for the government and counsel for the
defendant. The court will then consider Ms. Elder’s motion for compassionate
release and may give the parties the opportunity to submit supplemental briefing.
The Clerk’s office shall provide a copy of this order to Supervising United States
Probation Officers Kelly Nelson and Aaron Kurtenbach.

      Dated this 27th day of May, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
